                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8       SEIKO EPSON CORPORATION, et al.,                Case No. 18-cv-03124-BLF
                                   9                     Plaintiffs,
                                                                                           ORDER DENYING PLAINTIFFS’
                                  10              v.                                       MOTION TO WITHDRAW
                                                                                           REFERENCE AND TO TRANSFER
                                  11       ARTEM KOSHKALDA,                                THE CASE
                                  12                     Defendant.                        [Re: ECF 1-1]
Northern District of California
 United States District Court




                                  13

                                  14            Before the Court is Seiko Epson Corporation and Epson America, Inc’s (collectively,
                                  15   “Epson” or “Plaintiffs”) motion to withdraw the reference to bankruptcy court for this adversary
                                  16   proceeding and to transfer the Adversary Proceeding to the District of Nevada (“Motion”). See
                                  17   Motion, ECF 1-1. Defendant Artem Koshkalda (“Koshkalda” or “Defendant”) opposes the
                                  18   motion. See Opp’n, ECF 9. For the reasons stated below, Plaintiff’s motion to withdraw the
                                  19   reference and to transfer the case is DENIED.
                                  20       I.   BACKGROUND
                                  21            This adversary proceeding and the present motion arise out of default judgment of
                                  22   trademark infringement entered against Defendant in the District of Nevada. On May 25, 2017,
                                  23   Plaintiffs filed a second amended complaint for trademark infringement1 against Defendant (and
                                  24   other co-defendants) in the District of Nevada (“the Infringement Action”). See ECF 1-5. On
                                  25   January 16, 2018, the District of Nevada Court entered default judgment for Plaintiffs, finding that
                                  26   Defendant (and other co-defendants) had infringed Plaintiffs’ trademarks and were liable for
                                  27
                                       1
                                  28     Along with trademark counterfeiting; contributory trademark infringement; vicarious trademark
                                       infringement; unfair competition; and false advertising.
                                   1   “Twelve Million Dollars ($12,000,000.00)” in damages. See Default Judgment Order at 4–5, ECF

                                   2   1-23. In its Default Judgment Order, the District of Nevada Court also ordered injunctive relief.

                                   3   Id. On January 18, 2018, Defendant appealed to the Ninth Circuit from the default judgment. See

                                   4   Notice of Appeal, ECF 1-24.

                                   5          On January 5, 2018, in anticipation2 of the Default Judgment Order, Defendant filed for

                                   6   Chapter 11 bankruptcy in the United States Bankruptcy Court for the Northern District of

                                   7   California (“the Bankruptcy Court”) See ECF 1-22.

                                   8          On May 1, 2018, Plaintiffs brought this adversary proceeding in the Bankruptcy Court,

                                   9   “objecting to the discharge of Debtor [Defendant] and the discharge of Debtor’s [Defendant’s]

                                  10   debts to Plaintiffs.” See ECF 1-30 at 2. Plaintiffs raised seven claims in the adversary proceeding

                                  11   complaint:

                                  12          (1) Denial of Discharge under 11 U.S.C. § 727(a)(2) [Fraudulent Transfers];
Northern District of California
 United States District Court




                                  13          (2) Denial of Discharge under 11 U.S.C. § 727(a)(3) [Failure to Preserve Records];

                                  14          (3) Denial of Discharge under 11 U.S.C. § 727(a)(5) [Failure to Explain Loss of Assets];

                                  15          (4) Denial of Discharge under 11 U.S.C. § 727(a)(7) [Insider Trading];

                                  16          (5) Nondischargeability of Debt under 11 U.S.C. § 523(a)(2) [Fraudulent Transfers];

                                  17          (6) Nondischargeability of Debt under 11 U.S.C. § 523(a)(2) [Fraud]; and

                                  18          (7) Nondischargeability of Debt under 11 U.S.C. § 523(a)(6) [Willful and Malicious

                                  19                Injury].

                                  20          See ECF 1-30 at 15–23.

                                  21          In the adversary proceeding complaint, Plaintiffs also noted they “will move to withdraw

                                  22   the reference as to this Adversary Proceeding and, thus, do not consent to the entry of a final order

                                  23   or judgment by the Bankruptcy Court.” Id. at 3.

                                  24           On July 6, 2018, the Bankruptcy Court lifted the automatic stay3 of action in

                                  25   nonbankruptcy forum, retroactive to January 5, 2018 (the bankruptcy petition date), as to “the

                                  26
                                  27   2
                                         The District of Nevada Court orally stated at a December 18, 2017 hearing that it would be
                                  28   entering default judgment against Defendant. See Hearing Transcript at 41:4-5, 8, ECF 1-32.
                                       3
                                         Provided by 11 U.S.C. § 362(a).
                                                                                         2
                                   1   entry of judgment and through any appeals arising from the Infringement Action [in the District of

                                   2   Nevada].” See Order Granting Relief from Automatic Stay at 1, Ex. A to Rougeau Decl., ECF 11.

                                   3   On July 12, 2018, the Bankruptcy Court stayed the adversary proceeding “as to issues related to

                                   4   whether [Defendant] infringed the trademarks of [Plaintiffs] . . . includ[ing] . . . Plaintiffs’ Sixth

                                   5   and Seventh Claims for Relief in their Complaint in this adversary proceeding.” See Order

                                   6   Granting in Part and Denying in Part Plaintiffs’ Motion to Stay, Ex. B to Rougeau Decl., ECF 11.

                                   7    II.   LEGAL STANDARD
                                   8          A.    Withdrawal of Reference to the Bankruptcy Court
                                   9          District courts have original jurisdiction over “all civil proceedings arising under title 11,”

                                  10   which is the Bankruptcy Code, as well as over cases “arising in or related to cases under title 11.”

                                  11   28 U.S.C. § 1334(a)–(b). However, the district court’s jurisdiction is not exclusive, and each

                                  12   district court may refer such proceedings to a bankruptcy judge. 28 U.S.C. § 157(a); see
Northern District of California
 United States District Court




                                  13   also Security Farms v. Int’l Bhd. of Teamsters, 124 F.3d 999, 1008 (9th Cir. 1997). In the

                                  14   Northern District of California, all cases and proceedings arising in or related to a bankruptcy case

                                  15   are automatically referred to the Bankruptcy Court. Bankr. L.R. 5011-1(a).

                                  16          There are two circumstances under which an automatic reference to bankruptcy court is

                                  17   withdrawn for the case to proceed in district court. First, withdrawal is mandatory “if the court

                                  18   determines that resolution of the proceeding requires consideration of both title 11 and other laws

                                  19   of the United States regulating organizations or activities affecting interstate commerce.” 28

                                  20   U.S.C. § 157(d). In other words, withdrawal is required “in cases requiring material consideration

                                  21   of non-bankruptcy federal law.” Security Farms, 124 F.3d at 1008. While the Ninth Circuit has

                                  22   not further defined what constitutes “material consideration of non-bankruptcy federal law,” other

                                  23   courts have found that mandatory withdrawal is proper only where the question of non-bankruptcy

                                  24   federal law “require[s] the interpretation, as opposed to mere application, of the non-title 11

                                  25   statute.” Matter of Vicars Ins. Agency, Inc., 96 F.3d 949, 954 (7th Cir. 1996); see also In re

                                  26   Ionosphere Clubs, Inc., 922 F.2d 984, 995 (2d Cir. 1990) (“[Mandatory withdrawal] is reserved

                                  27   for cases where substantial and material consideration of non-Bankruptcy Code federal statutes is

                                  28
                                                                                          3
                                   1   necessary for the resolution of the proceeding.”); In re Tamalpais Bancorp, 451 B.R. 6, 8 (N.D.

                                   2   Cal. 2011) (collecting cases).

                                   3          Second, withdrawal may be permissive. “[T]he district court may withdraw, in whole or in

                                   4   part, any case or proceeding . . . on timely motion of any party, for cause shown.” 28 U.S.C.

                                   5   § 157(d). “In determining whether cause exists, a district court should consider the efficient use of

                                   6   judicial resources, delay and costs to the parties, uniformity of bankruptcy administration, the

                                   7   prevention of forum shopping, and other related factors.” Security Farms, 124 F.3d at 1008.

                                   8   For either permissive or mandatory withdrawal, “[t]he burden of persuasion is on the party seeking

                                   9   withdrawal.” In re Tamalpais, 451 B.R. at 8. Title 28 U.S.C. § 157 classifies matters in

                                  10   bankruptcy cases as either “core proceedings,” in which the bankruptcy court “may enter

                                  11   appropriate orders and judgments,” or “non-core proceedings,” which the bankruptcy court may

                                  12   hear but for which it may only submit proposed findings of fact and conclusions of law to the
Northern District of California
 United States District Court




                                  13   district court for de novo review. Security Farms, 124 F.3d at 1008 (quoting 28 U.S.C. § 157).

                                  14   “A district court considering whether to withdraw the reference should first evaluate whether the

                                  15   claim is core or non-core, since it is upon this issue that questions of efficiency and uniformity

                                  16   will turn.” In re Orion Pictures Corp., 4 F.3d 1095, 1101 (2d Cir. 1993).

                                  17          B.    Request for Judicial Notice
                                  18          The Court may take judicial notice of documents referenced in the complaint, as well as

                                  19   matters in the public record. See Lee v. City of LA., 250 F.3d 668, 688–89 (9th Cir.

                                  20   2001), overruled on other grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119, 1125–26

                                  21   (9th Cir. 2002). Public records, including judgments and other court documents, are proper

                                  22   subjects of judicial notice. See, e.g., United States v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007).

                                  23   However, “[j]ust because the document itself is susceptible to judicial notice does not mean that

                                  24   every assertion of fact within that document is judicially noticeable for its truth.” Khoja v.

                                  25   Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018).

                                  26          Here, both sides request judicial notice of various filings and orders in proceedings

                                  27   involving the parties. See ECF 1-3, 12, 15. Because these are court documents properly subject

                                  28   to judicial notice, the Court hereby GRANTS the parties’ requests for judicial notice.
                                                                                         4
                                       III.    DISCUSSION
                                   1
                                               As a preliminary matter, both sides acknowledged on the record at the Motion to Withdraw
                                   2
                                       Reference Hearing (“the Hearing”) before the Court on November 1, 2018, that all claims before
                                   3
                                       the Bankruptcy Court in this action are “core” claims. See also Opp’n at 11, ECF 9; Reply at 12,
                                   4
                                       ECF 14. Thus, the Bankruptcy Court “may enter appropriate orders and judgments” in this action
                                   5
                                       without district court review. Security Farms, 124 F.3d at 1008 (quoting 28 U.S.C. § 157).
                                   6
                                               However, the parties nonetheless dispute whether this action should be withdrawn from the
                                   7
                                       Bankruptcy Court on either (a) mandatory or (b) permissive grounds. Each issue is discussed in
                                   8
                                       turn, followed by brief discussion of Plaintiffs’ request to transfer this action to the District of
                                   9
                                       Nevada.
                                  10
                                              A.     Mandatory Withdrawal
                                  11
                                               Plaintiffs argue that mandatory withdrawal of the reference to bankruptcy court is
                                  12
Northern District of California




                                       warranted because “Plaintiffs’ nondischargeability claims . . . require substantial and material
 United States District Court




                                  13
                                       consideration of federal trademark law.” Memorandum in Support of Plaintiffs’ Motion
                                  14
                                       (“Memorandum”) at 6, ECF 1-2 (internal quotation omitted). Defendant counters that mandatory
                                  15
                                       withdrawal “should be construed narrowly” and that “[a]s to the [only] two claims that do concern
                                  16
                                       trademark law, those claims are already [being litigated elsewhere].” Opp’n at 10.
                                  17
                                               Indeed, claims 6 and 7 of Plaintiffs’ adversary proceeding complaint in the Bankruptcy
                                  18
                                       Court are the only two claims concerning trademark infringement. See ECF 1-30 at 15–23. And,
                                  19
                                       the question of trademark infringement has already been answered by the District of Nevada Court
                                  20
                                       in its Default Judgment Order. See Default Judgment Order at 4–5, ECF 1-23. Moreover, the
                                  21
                                       parties are free to continue to litigate Defendant’s appeal to the Ninth Circuit from the default
                                  22
                                       judgment of trademark infringement, see Notice of Appeal, ECF 1-24, as the Bankruptcy Court
                                  23
                                       has lifted the automatic stay in other fora “through any appeals arising from the Infringement
                                  24
                                       Action [in the District of Nevada],” see Order Granting Relief from Automatic Stay at 1, Ex. A to
                                  25
                                       Rougeau Decl., ECF 11. Therefore, the question of trademark infringement need not be answered
                                  26
                                       by the Bankruptcy Court, as the default judgment of trademark infringement will either be
                                  27
                                       affirmed by the Ninth Circuit or sent back to the Nevada trial court. Thus, the Court does not find
                                  28
                                                                                           5
                                   1   that Plaintiffs have met their burden of showing this case “requir[es] material consideration of

                                   2   non-bankruptcy federal law.” Security Farms, 124 F.3d at 1008. Accordingly, mandatory

                                   3   withdrawal of the reference to bankruptcy court is not warranted.

                                   4          B.    Permissive Withdrawal
                                   5          Plaintiffs next argue that the Court should exercise its discretion to permissively withdraw

                                   6   the reference to bankruptcy court based on consideration of the following four factors: (1) efficient

                                   7   use of judicial resources; (2) delay and costs to the parties; (3) uniformity of bankruptcy

                                   8   administration; and (4) prevention of forum shopping. Memorandum at 8; see also Security

                                   9   Farms, 124 F.3d at 1008 (listing factors). Defendant counters that none of the factors weigh in

                                  10   favor of withdrawal of the reference. Opp’n at 10. The Court agrees with Defendant.

                                  11          First, as the parties acknowledge, all claims before the Bankruptcy Court in this action are

                                  12   “core” claims, and thus district court review is not required. The Bankruptcy Court can therefore
Northern District of California
 United States District Court




                                  13   enter final judgment in the adversary proceedings as to Plaintiffs’ denial of discharge and

                                  14   nondischargeability claims. Second, withdrawing the reference to bankruptcy court would

                                  15   substantially delay the claims not presently stayed in the adversary proceeding, and likely increase

                                  16   costs to the parties. Third, the Bankruptcy Court’s knowledge of bankruptcy law and familiarity

                                  17   with the underlying facts of the action weigh in favor of keeping the matter with the bankruptcy

                                  18   judge. See, e.g., In re Heller Ehrman LLP, 464 B.R. 348, 359 (N.D. Cal. 2011). In light of the

                                  19   bankruptcy record before the Court, it is evident that withdrawal of the reference at this point in

                                  20   the case “would result in this court losing the benefit of the bankruptcy court’s experience in both

                                  21   the law and facts, resulting in an inefficient allocation of judicial resources.” Id. (quoting In re The

                                  22   Mortg. Store, Inc., 464 B.R. 421, 429 (D. Haw. 2011)). Fourth, and finally, prevention of forum

                                  23   shopping does not weigh in favor of finding cause to withdraw the reference.

                                  24          For either permissive or mandatory withdrawal, “[t]he burden of persuasion is on the party

                                  25   seeking withdrawal.” In re Tamalpais, 451 B.R. at 8. Plaintiffs—the party seeking withdrawal—

                                  26   have simply not met their moving burden to show that permissive withdrawal is warranted.

                                  27          C.    Request to Transfer
                                  28          As stated above, Plaintiffs’ motion to withdraw the reference to bankruptcy court is denied.
                                                                                          6
                                   1   This renders transfer of the case inapposite. The Bankruptcy Court will await the decision of the

                                   2   Ninth Circuit on the trademark claims and consider the effect of bankruptcy law on that final

                                   3   determination. Accordingly, Plaintiffs’ motion to transfer this action to the District of Nevada is

                                   4   DENIED.

                                   5   IV.    CONCLUSION
                                   6          For the foregoing reasons, Plaintiffs’ motion to withdraw the reference to the bankruptcy

                                   7   court for this adversary proceeding and to transfer the case is DENIED.

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: November 14, 2018

                                  11                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
